Citation Nr: 1011402	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  07-32 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The Veteran performed active military service from January 
1968 to December 1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2006-issued rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa, that in pertinent part denied service connection for an 
upper back condition and for a lower back condition.

The appealed June 2006 rating decision also denied service 
connection for a left knee condition.  The Veteran timely 
appealed, but during a hearing in April 2009, he withdrew his 
appeal for service connection for the left knee.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Where there is a reasonable possibility current conditions 
are related to or are residual of conditions experienced in 
service, VA should obtain a medical opinion as to the 
likelihood of a relationship between current residuals and 
symptoms experienced during active service.  Horowitz v. 
Brown, 5 Vet. App. 217 (1993).  VA's duty to assist includes 
providing a medical examination or obtaining a medical 
opinion where such is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(b); 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In this case, VA's duty to assist the Veteran includes 
obtaining an opinion as to whether there is a relationship 
between any current spine disorder and active military 
service. 

The Veteran contends that he injured his spine during an 
enemy attack in South Vietnam.  He has maintained that during 
the attack, he dived for cover, only to be injured by another 
soldier diving into the bunker on top of him.  While his 
service treatment records (STRs) do not document any spinal 
injury or complaint, the Veteran has obtained lay witness 
statements corroborating the enemy attack.  Thus, because he 
has survived an enemy attack, he has achieved the status of a 
combat Veteran.  He must be accorded the benefit of 
38 U.S.C.A. § 1154 (b) that is reserved for combat veterans. 

The Veteran testified that he sought chiropractic care 
shortly after active military service.  He testified that he 
would try to obtain those records.  

A December 2008 VA compensation examination report notes that 
the examiner had requested more documentation of the reported 
in service back injury.  The examiner noted that any earlier-
dated treatment records would help provide a more accurate 
opinion.  Since then, the Veteran has submitted information 
that might be helpful.

In April 2009, the Veteran obtained a letter from his former 
chiropractor to the effect that he was treated for back pains 
in the late 1970s.  He also submitted a letter from his ex-
spouse that indicates that she recalled that the Veteran had 
been treated for back pain prior to 1974 by an osteopath who 
is no longer living.  Because the December 2008 VA 
compensation examiner requested additional documentation, and 
because at least some documentation has arrived, the December 
2008 VA compensation examination report should be returned to 
the examiner for an addendum opinion.  

Accordingly, the case is REMANDED for the following action:

1.  VA should return the claims files to 
the physician who performed the December 
2008 VA joints compensation examination.  
The physician is asked to review the 
pertinent medical evidence, including the 
recently submitted letter from Dr. Burt 
and the December 2008 VA joints 
compensation examination report.  The 
physician should answer the following:

I.  What is the current diagnosis or 
diagnoses relative to the spine?

II.  For each diagnosis offered, is 
it at least as likely as not that 
this disability had its onset in 
service?  

III.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.  If the 
specified physician is not 
available, a qualified substitute 
may be used.  The Veteran may be re-
examined if necessary.  

2.  After the development requested above 
has been completed to the extent 
possible, the AMC should readjudicate the 
service connection claim.  If the benefit 
sought remains denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
claim.  No action by the Veteran is required until he 
receives further notice; however, the Veteran is advised that 
if an examination is scheduled, then failure to report for 
examination without good cause may have adverse consequences 
on his claim.  38 C.F.R. § 3.655 (2009).  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The Veteran may submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


